Case 2:19-cr-00342-CB Document3 Filed 11/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FILED

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v.

MAKSIM V. YAKUBETS
a/k/a Aqua .
a/k/a Aquamo
a/k/a Carlos
a/k/a Shluhnet
a/k/a 388888

IGOR TURASHEV
a/k/a Igor Tueashev-
a/k/a Enki
a/k/a Parasurama
a/k/a Nintutu
a/k/a Vzalupkin
a/k/a Vasya Zaluplin
a/k/a Diananbeauty
a/k/a domain.access
a/k/a Tigrr
a/k/a Tigrruz

 

Criminal No. / 03

[UNDER SEAL]

MOTION FOR ARREST WARRANTS

NOV Fe zig

CLERK U.S. DISTRICT COURT
EST. DIST. OF PENNSYLVANIA

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Shardul S. Desai, Assistant

United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal

Procedure, respectfully moves the Court to issue an Order directing that Arrest Warrants be issued

for the apprehension of defendants MAKSIM V. YAKUBETS and IGOR TURASHEYV, upon the

grounds that an indictment has been returned in the above-captioned criminal case charging
Case 2:19-cr-00342-CB Document 3 Filed 11/12/19 Page 2 of 2

the defendants with 18 U.S.C. §§ 2, 371, 1030(a)(5)(A), 1030(c)(4)(B)(i), 1343, 1344 and 1349.

Recommended bond: Detention.

By:

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

NhaudA A Bares

SHARDUL S. DESAI
Assistant U.S. Attorney
DC ID No. 990299
